Citation Nr: 0425554	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  97-26 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
January 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1997 rating decision 
in which the RO denied the veteran's claim for service 
connection for a right foot disability.  The veteran filed a 
notice of disagreement (NOD) in May 1997.  The RO issued a 
statement of the case (SOC) in May 1997, and the veteran 
filed a substantive appeal in June 1997.  In June 1997, 
August 1997, October 1998, June 1999, November 2000, and 
March 2004, the RO issued supplemental SOCs (SSOC) that 
address additional evidence received and reflect the 
continued denial of the claim..   

In April 1999, the veteran presented testimony at a hearing 
before RO personnel; a transcript of this hearing is of 
record.

In June 2000, the Board remanded this claim to the RO to 
afford the veteran an opportunity to testify during a hearing 
before a Veterans Law Judge at the RO.  The claims file 
reflects that the veteran failed to report to the scheduled 
hearing.

In March 2003, the Board undertook additional development of 
the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002).  Subsequently, the provision of 38 C.F.R. § 19.9 
purporting to confer upon the Board the jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, was held to be invalid.  
Disabled American Veterans (DAV) v. Secretary of Veterans 
Affairs (Secretary), 327 F. 3d 1339 (Fed. Cir. 2003).  Hence, 
in September 2003, the Board remanded the veteran's claims to 
the RO.  

In March 2004, the RO issued a SSOC reflecting consideration 
of the evidence obtained by the Board; thus, due process 
considerations with regard to the invalidation of 38 C.F.R. 
§ 19.9 have been satisfied.  As the RO continued the denial 
of the claim, this matter has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  While pes planus was noted at entry, and service medical 
records reflect no treatment for pes planus or plantar 
fascitis.

3.  While service medical records reflect a foot injury and 
complaints in service, there is no medical evidence of record 
establishing any current disability related to a fracture of 
the right navicular in service.


CONCLUSION OF LAW

The criteria for service connection for a right foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim for service connection for a right foot 
disability have been accomplished.

In a September 2001 letter, the May 1997 SOC, and the October 
1998 SSOC, VA notified the veteran of the legal criteria 
governing the claim.  In each instance, the veteran was given 
an opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the September 2001 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In this letter, VA requested that the 
veteran provide information to enable it to attempt to obtain 
any outstanding medical evidence pertinent to the claims on 
appeal.  The letter also invited the veteran to send in any 
evidence in her possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  
In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal.  However, the Board finds that 
the lack of pre-adjudication notice in this case has not, in 
any way, prejudiced the appellant.  

The initial rating action, the SOC, and all the SSOCs except 
the most recent one were issued prior to the enactment of the 
VCAA in November 2000.  Compliance with the VCAA was not 
completed until the September 2001 VCAA letter to the 
veteran.  In March 2004, after all appropriate notice and 
assistance had been provided, and all evidence submitted by 
the veteran was of record, the RO adjudicated the veteran's 
claim for the first time after compliance with the VCAA.  All 
pertinent records were in the claims file prior to the RO's 
post-VCAA notice adjudication of the veteran's claim.  Given 
the RO's compliance with VCAA, and the RO's post-compliance 
adjudication of the claim, there is no additional action to 
be taken by the RO, and no benefit to the veteran in 
returning her claim to the RO for yet another post-VCAA 
adjudication.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran.  Either the RO has 
obtained the veteran's identified treatment records or the 
veteran has submitted them herself, the RO has arranged for 
the veteran to undergo a VA examination in connection with 
her right foot claim.  Moreover, the veteran has been given 
the opportunity to submit evidence to support her claim, 
which she has done.  Significantly, neither the veteran nor 
her representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  Under these circumstances, 
the Board finds there is no prejudice to the veteran in 
proceeding, at this juncture, with a decision on the claim on 
appeal.

II. Factual Background

Service medical records show that at entry into service in 
August 1993, the veteran was noted to have moderate to mild 
pes planus that was asymptomatic.  Service records show that 
the veteran was treated in May 1995 for complaints of right 
foot pain after hitting her foot on a metal locker.  She 
denied loss of sensation.  X-rays were positive for a 
transverse fracture on the navicular area of the tarsal bone.  
In June 1995 she was seen again for right foot pain.  X-rays 
were then negative.  A mass was noted on the dorsal aspect of 
the right foot.  No further treatment of the right foot is 
noted in service.  The veteran was discharged in January 
1997.  The service medical records include no report of 
separation examination.

Post service medical evidence shows no treatment for the 
right foot until July 1998, when she complained of pain and 
numbness on the right plantar aspect of the foot.  In August 
1998, she was diagnosed with plantar fasciitis of the right 
foot due to foot and heel pain.  In November 1998, the 
veteran was diagnosed with pes planus and plantar fasciitis.  

During an April 1999 RO hearing, the veteran testified that 
she injured her right foot hitting it against a metal locker 
in service.  She could not wear boots for several weeks, but 
that doctors could not find a problem with her foot.  She 
also stated that she had no current treatment for her right 
foot, but it was painful

On June 2000 VA feet examination, the examiner diagnosed the 
veteran with bilateral pes planus with right foot pain and 
decreased range of motion.  X-rays showed no fracture, 
dislocation or degenerative changes, but a suggestion of soft 
tissue prominence at the medial aspect of the right foot.  

In March 2004, the veteran underwent another VA examination.  
The examiner reviewed the veteran's service medical records 
pertaining to a right foot injury in service, to include 
evidence of a fracture of the navicular area of the tarsal 
bone.  He found no abnormal condition of the right foot, 
normal range of motion, no pain on motion, no swelling and no 
deformity.  X-rays showed no signs of pes planus, and no 
signs of a current or prior injury or arthropathy.  A small 
accessory ossicle at the dorsal aspect proximal of the 
navicular was noted.  


III.  Analysis

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. §§ 3.102, 3.303(d).  
Service connection requires a finding of the existence of a 
current disability and a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309  
(1993).  

Initially, the Board notes that the evidence does not clearly 
establish that the appellant, in fact, suffers from a current 
right foot disability.  As indicated above, on VA examination 
in March 2004, x-rays and examination revealed no specific 
foot disability.  The Board points out that pain, alone, 
without evidence of underlying pathology, provides no basis 
for a grant of service connection.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  

The Board notes, however, that post-service-and, during time 
periods pertinent to this claim-the veteran has been 
diagnosed with plantar fascitis and pes planus.  Assuming, 
arguendo, that she continues to suffers from these 
conditions, there is no competent evidence of a nexus between 
either disability and service.  With regard to the plantar 
fasciitis, there is no evidence of treatment for this 
disability in service, and no medical opinion as to a nexus 
between this disability and her period of active service.  
With regard to pes planus, service records show that she had 
this condition at entry into service, and had no treatment 
for it in service.  Therefore, service connection for pes 
planus on the basis of aggravation is not warranted, since 
there is no evidence of any increase in severity of such 
condition during service.  

The Board acknowledges that the veteran injured her right 
foot during service in May 1995, however, there is no 
treatment for this in service injury after June 1995, and no 
evidence of any residual disability associated with the 
injury.  As noted above, the March examiner found no 
abnormality or current disability related to this in service 
injury, and there is otherwise no evidence of any residual 
disability.  

The Board has considered the veteran's assertions advanced in 
connection with the current appeal.  While the Board does not 
doubt the sincerity of her belief that her current right foot 
problems are related to her service, as a layperson without 
the appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative opinion on a 
medical matter, such as whether she has a specific 
disability, and, if so, the medical relationship, if any, 
between that disability and service.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Here, 
there is no competent evidence to support the appellant's 
assertions as to the origins of current foot complaints.

Accordingly, service connection for a right foot disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the evidence simply does not support 
the veteran's entitlement to service connection for the 
disability under consideration, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a right foot disability is denied.


_____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



